Citation Nr: 1646822	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  08-06 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 20, 2003, for the grant of service connection for hepatitis C and service connection for cirrhosis of the liver, to include on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than December 5, 2005, for the grant of a 100 percent disability rating for hepatitis C.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, her spouse, and her daughters


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to July 31, 1994.  The Veteran died in April 2012 and the appellant is his surviving spouse.  The Veteran's surviving spouse was subsequently recognized as the substituted appellant in this case.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and in San Diego, California. Jurisdiction of these matters is with the RO in San Diego, California.  

A September 2004 rating decision denied service connection for, in pertinent part, hepatitis C and cirrhosis of the liver (claimed as liver damage).  A February 2006 rating decision noted that the Veteran's Notice of Disagreement (NOD) was received on January 24, 2005.  

Thereafter, a February 2006 rating decision granted service connection for hepatitis C, assigning an initial 10 percent disability rating, effective November 20, 2003; and granted service connection for cirrhosis of the liver, assigning an initial 50 percent rating, effective November 20, 2003. 

In March 2006, the Veteran submitted a notice of disagreement (NOD) with each of the ratings assigned for hepatitis C and for cirrhosis of the liver, and the effective date assigned for the grants of service connection for hepatitis C and for cirrhosis of the liver.  A statement of the case (SOC) was issued to the Veteran in December 2006 that included the issues of a higher rating for cirrhosis of the liver and earlier effective dates for the grants of service connection for hepatitis C and for cirrhosis of the liver.  The Veteran did not submit any timely correspondence that could be construed as a substantive appeal as to these issues.  Hence, these issues were not perfected for appeal.  Also, the December 2006 SOC noted that the issue of service connection for diabetes, which had been denied by the September 2004 rating decision, had been withdrawn by the Veteran in a statement received on July 3, 2006.  

A December 2006 rating decision granted an increase from the initial 10 percent rating to a 100 percent disability rating for hepatitis C, effective December 5, 2005 (the date the Veteran entered a hospital for a liver transplant).  Although the RO stated that this resolved the issue of an initial higher rating, the RO failed to consider the time period prior to December 5, 2005.  The RO accepted correspondence received from the Veteran in May 2007, as his NOD with the effective date assigned for the 100 percent disability rating for hepatitis C, and in January 2008 issued an SOC (dated in November 2007).  

A December 2007 rating decision increased the initial 50 percent rating for cirrhosis of the liver to 70 percent, effective July 29, 2005 (as the earliest date the evidence showed an increase in disability, i.e., the Veteran's second documented episode of ascites).  

In February 2008, the Veteran submitted his substantive appeal (via a VA form 9) that was timely as to the issue of an earlier effective date for the assignment of a 100 percent disability rating for hepatitis C.  At that time, the Veteran also requested a hearing before the Board.  

In April 2008, the Veteran and his spouse testified during a hearing before a Decision Review Officer (DRO) and a transcript of that hearing is associated with the claims file.  Also at the DRO hearing a new claim for service connection for diabetes was accepted (as of the date of that hearing on April 24, 2008).  Page 38.  The prior denial of service connection for diabetes mellitus was confirmed and continued by rating decisions in November 2008 and again in February 2010.  However, the Veteran did not appeal those rating decisions.  

A November 2008 rating decision increased from 10 percent to 20 percent the rating which had been in effect for hepatitis C, status post liver transplant, from November 20, 2003, until the 100 percent rating became effective December 5, 2005, i.e., such that a 20 percent rating was in effect from November 20, 2003.  A corresponding November 2008 supplemental SOC (SSOC) was issued.  The Veteran did not submit a substantive appeal with regard to the issue of an initial rating in excess of 20 percent for hepatitis C for the period prior to December 5, 2005.  

The November 2008 rating decision also denied an earlier effective date for the grant of service connection for cirrhosis of the liver on the basis of clear and unmistakable error (CUE) and declined to reopen a claim for service connection for diabetes mellitus.  The November 2008 SSOC also included the issue of entitlement to an earlier effective date for the grant of service connection for hepatitis C (previously adjudicated, but not perfected on appeal).  However, as the RO has continued to adjudicate the issue of an earlier effective date for the grant of service connection for hepatitis, the Board accepts this issue as also on appeal. 

In February 2009, the Veteran submitted an NOD with the November 2008 rating decision that denied an earlier effective date for cirrhosis of the liver on the basis of CUE. 

An August 2012 rating decision granted service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance (DEA).  

In June 2014, the RO determined that the Veteran's surviving spouse was a substitute claimant to continue the claims pending at the time of the Veteran's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).  

In October 2014 this case was remanded to allow the RO to issue an SOC as to the issue of an effective date earlier than November 20, 2003, for the grant of service connection for cirrhosis of the liver on the basis of CUE and to afford the appellant the opportunity to testify at a travel Board hearing.  

In June 2015 the RO issued an SOC as to the issue of an effective date earlier than November 20, 2003, for the grant of service connection for cirrhosis of the liver on the basis of CUE.  That appeal was perfected by filing VA Form 9, Appeal to the Board, on October 22, 2015.  On that form the appellate also indicated that she was appealing a denial of service connection for diabetes mellitus.  However, the Veteran did not appeal the most recent denial of reopening of the claim for service connection for diabetes mellitus in February 2010.  Thus, this VA Form 9 can neither be considered to be an NOD to the February 2010 rating decision nor an application to reopen that claim because the appellant, having been substituted for the Veteran cannot assert a new claim or application to reopen a previously denied claim.  

The appellant and her daughters testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 videoconference and a transcript thereof is on file.  At the videoconference the appellant also suggested that the Veteran developed posttraumatic stress disorder (PTSD) while being treated at Scripps because he was put on a floor or in intensive care where he was close to loud noise but that this should not be done to patients with PTSD because of a startle reflex, and the Veteran became psychotic on three of his admissions, during which he thought he was in a war zone and had visual and auditory hallucinations.  Page 24.  As to this, a January 2011 rating decision granted service connection for PTSD and assigned an initial 30 percent rating effective February 11, 2010.  The Veteran did not appeal the rating assigned or the effective date.  Thus, to the extent that the appellant is seeking to raise a claim for an increased rating for PTSD, new claims may not be raised following the death of a Veteran.  Accordingly, this matter is not before the Board.  

By an Order of July 12, 2016, the appellant was granted an additional 90 days in which to submit additional evidence.  

As to the proper effective dates for service connection for hepatitis C and cirrhosis of the liver, both claimed to be prior to November 20, 2003, these were addressed separately in the 2014 Board remand inasmuch as there was an allegation of clear and unmistakable error as to the service connection effective date for cirrhosis.  However, it is clear that these two matters are intertwined, and the appellant acknowledged such at the Board videoconference (at page 7 of that transcript, inasmuch as the contentions on appeal are addressed to the same effective date for both disorders).  Accordingly, the issues have been rephrased as stated on the title page.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's service medical records and his medical history questionnaire at retirement from active service note that he had hepatitis.  

2.  There is no record of any claim received by VA in 1994 following any conversations, exchange of information, or advice sought from and given by a veterans service organization or by any VA employee.  

3.  The Veteran's initial VA Form 21-526, Application for Compensation or Pension, received on June 22, 1995, set forth claims for service connection for four disabilities but not for cirrhosis of the liver or any form of hepatitis.  

4.  The original claim for service connection for hepatitis C and for cirrhosis of the liver was filed by a veterans service organization on the Veteran's behalf and received by VA on November 20, 2003.  

5.  Prior to November 20, 2003, the record did not reasonably raise a claim for service connection for hepatitis C or for cirrhosis of the liver.  

6.  There was no indisputable error in not adjudicating a putative claim for service connection for hepatitis C or for cirrhosis of the liver, prior to receipt of the claim for those disabilities received on November 20, 2003.  

7.  Resolving reasonable doubt in favor of the Veteran, prior to December 5, 2005 (effective November 20, 2003) his symptoms more nearly approximated near-constant debilitating symptoms of hepatitis C. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 20, 2003, for the grant of service connection for hepatitis C and for cirrhosis of the liver, to include on the basis of CUE, have not been met.  38 U.S.C.A. § 5101, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2015).  

2.  The criteria for an earlier effective date of November 20, 2003 for the 100 percent evaluation for service connected hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  As to the claims for earlier effective dates for service connection for hepatitis C and cirrhosis of the liver, VA's duty to notify in conjunction with the initial November 20, 2003, claim for these disorders was satisfied by a March 2004 RO letter.  However, the Veteran was sent an RO letter explaining what was needed to substantiate claims for earlier effective dates for service connection in August 2006, and as to how to substantiate an allegation of CUE in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

This appeal arises from the Veteran's disagreement with the effective dates assigned following the granting of service connection for hepatitis C and cirrhosis of the liver.  So the initial claims for service connection have been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective dates assigned for these grants is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Since the RO did so and addressed the downstream effective-date claims, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning earlier effective dates, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to claims as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record). 

With respect to the duty to assist, during his lifetime the Veteran was afforded VA examinations.  His service treatment records (STRs), service personnel records, and his VA treatment records are on file.  Also on file are private medical records as well as records from the Social Security Administration (SSA) of treatment in 2005 and 2006, including records of Dr. K. N. and from Scripps Green Hospital.  In this regard, the Board notes that in June 2016 the appellant submitted additional private medical records of an October 2001 liver biopsy done at the Antelope Valley Hospital.  However, the submission of such evidence in 2016 has no material effect on the matter of the appropriate effective dates for the grants of service connection for those disabilities.  

The Veteran and the appellant testified in support of the claims at an April 2008 DRO hearing and, in compliance with the 2014 Board remand, the appellant and her daughters testified at a videoconference before the undersigned VLJ in February 2106.  Also in compliance with the remand, the appellant's VA Form 21-534 is now of record.  Generally see Stegall v. West, 11 Vet. App. 268 (1998).  Following the latter, the appellant was provided the opportunity to submit additional evidence but reported that she was unable to obtain any written evidence documenting that the Veteran had submitted an earlier claim for service connection with the assistance of a veterans service organization.  She did submit written statements of her own, which was a synopsis of her earlier testimony and statement from other family members.  As noted, she also submitted a report of an October 2001 liver biopsy at the Antelope Valley Hospital.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Here, the DRO and the undersigned VLJ undertook efforts to explain the necessary elements for claim substantiation.  

Although the appellant has indicated that she initially thought that the DRO hearing would be before the Board, she subsequently did testify before a VLJ of the Board.  Also, the appellant has not otherwise alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Lastly, the Board notes that the appellant testified that she is a registered nurse.  In this regard, she is competent to attest to certain medical matters.  "A nurse practitioner, having completed medical education and training, [ ] fits squarely into the requirement of [38 C.F.R.] § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Cox v. Nicholson, 20 Vet. App. 563 (2007).  

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).


Background

The STRs since at least 1986 reveal that the Veteran underwent numerous studies and evaluations for elevated liver function tests.  A Problem List Summary in September 1986 indicates that the Veteran had questionable subclinical hepatitis A.  

An October 1986 STR noted that the Veteran recalled having had a "needle stick" one year ago.  His wife worked as a nursing student but was not ill and did not have a history of hepatitis.  The assessment was probable subclinical hepatitis A.  

In May 1987 it was noted that there was evidence that the Veteran had hepatitis A.  
A June 1987 STR shows that the Veteran had a history of a "needle stick" in 1985 but he had not had any treatment for hepatitis and remained asymptomatic.  The assessment was subclinical hepatitis A.  

A December 1988 ultrasound revealed the Veteran's liver, gallbladder and pancreas were normal.  

Dental records of March 22, 1989, April 3, 1990, August 2, 1990, and August 9, 1991, reflect that the Veteran had a history of hepatitis A.  Dental Health Questionnaires dated in March 1989, April 1990, August 1991, and July 1992 show that the Veteran reported having had hepatitis A since 1983 or 1986, and that his liver function tests had been elevated.  A June 28, 1993, dental record reflects that the Veteran reported that his liver tests were always off for hepatitis A but that he was not a carrier.  He was being followed every year and laboratory values were always high but without any reason.  

An August 1990 STR shows that the Veteran had a history of elevated serum transaminase since 1983.  He had had two Internal Medicine evaluations with assessments of possible non-A, non-B hepatitis.  He was to be referred to Internal Medicine again and it was noted that he should have a hepatitis C assay when it became available.  

On quadrennial examination in August 1992 it was reported that the Veteran was asymptomatic as far as having hepatitis A.  He had no current complaints.  In summary it was reported that he had a history of hepatitis A since 1986.  

The Veteran's May 1994 retirement examination was negative.  In an adjunct medical history questionnaire the Veteran reported having or having had jaundice or hepatitis.  It was reported that he had a history of hepatitis A and increased "transaminases" since May 1986.  He had a diagnosis of questionable non-A, non-B, chronic hepatitis.  A follow-up was not recommended.  

The Veteran executed and filed with VA a claim for service connection, i.e.,  his initial VA Form 21-526, Application for Compensation or Pension, which VA received on June 22, 1995, and in which he set forth claims for service connection for four disabilities but not for cirrhosis of the liver or any form of hepatitis.  

In connection with that claim the Veteran was provided with a VA General Medical examination in July 1995.  On physical examination his liver and spleen were not palpable.  No history of hepatitis was noted.  Liver function tests were reported to be mildly abnormal.  

An August 1995 rating decision granted service connection for hypertension, pseudofolliculitis barbae, ichthyosis vulgaris of the legs and a scar of the parotid area, all effective August 1, 1994, the day after discharge from active service.  Service connection was denied for athlete's feet and fungal infection of the great toenails.  The Veteran was informed of this by RO letter dated August 29, 1995.  

Subsequently, the Veteran's claim for service connection for hepatitis was received from a veterans service organization on November 20, 2003.  

Received thereafter were private clinical records including from Camp Pendleton, and a Navy Hospital at Twentynine Palms, California.  An October 31, 2001, report of a biopsy of the Veteran's left lobe of his liver from the Antelope Valley Hospital reflects a pre-operative diagnosis of hepatitis C.  The findings were portal fibrosis progressing to miconodular cirrhosis without evidence of malignancy or granulomatous inflammation.  A Trichrome stain was positive for extensive portal and periportal fibrosis, confirming a diagnosis of micronodular cirrhosis.  

Also included was an October 2001 sonogram which revealed no abnormality of his liver but private clinical records in April 2003 included an ultrasound which revealed abnormalities consistent with fatty infiltration of the liver.  Also included was a June 1996 private clinical record indicating that the Veteran had chronic hepatitis.  An August 2002 Gastroenterology consult shows that the Veteran was evaluated for chronic hepatitis C, with advanced fibrosis.  He had had abnormal liver tests last year and when evaluated by Dr. P. in Anselo Valley he was found to have chronic hepatitis C, and a liver biopsy showed advanced fibrosis with early cirrhosis.  

At the April 2008 hearing the presiding DRO clarified that the issue was entitlement to a 100 percent rating for hepatitis C prior to December 5, 2005.  Page 1 of that transcript.  The appellant testified that the Veteran had some cognitive deficits due to hepatitis.  Page 3.  The appellant submitted information from the year 2000 from the Center for Disease Control (CDC).  She indicated that this information noted that unlike other forms of hepatitis, hepatitis C rarely appeared as an acute illness at the time of infection and often showed up only after 10 to 20 years following the infection.  She testified that this meant that hepatitis C had a long latency period, with the symptoms not manifesting until 20 or 30 years later.   She testified that the Veteran's clinical picture was atypical.  He had been discharged in 1994, after 22 years of service but he had not gone on sick call very frequently.  A photograph of the Veteran when he entered service was submitted, and at that time he weighed about 175 pounds (lbs.).  She submitted additional photographs of the Veteran.  They were married in 1984.  Page 4.  As a hospital corpsman, he had suffered a "needle stick" during service which she, and the Veteran, felt was the means by which he contracted hepatitis C since he had no other known risk factors, i.e., no tattoos, blood transfusions or intravenous drug use.  Page 5.  

The appellant testified that in about 2005 the Veteran reported having sustained the inservice needle stick.  A physician had given the appellant a gamma globulin shot because he was in a high risk environment working part-time in a nursing home.  Page 5.  At that time, in 2005, the Veteran did not really have any noticeable symptoms of hepatitis C.  The appellant stated that hepatitis C testing had not been available until the 1990s, according to the CDC.  The first noticeable symptom of hepatitis C had been the Veteran's gaining weight above that which was part of the aging process.  In 1987 he weighed about 175 lbs.  In 1992 his girth had increased so much that he looked like a man in his 30s with a pot belly.  In 1992 he weighed 200 lbs.  Page 6.  

The appellant testified that the Veteran's medical records showed that he had gone to medical facilities for treatment of hypertension, which he had had for a long time, and on such occasions he mentioned that he had hepatitis, which at that time was described as being "nonA/nonB" because hepatitis C had not, at that time, yet been identified.  Page 6.  The appellant emphasized that with his latent hepatitis the Veteran had not displayed a whole lot of symptoms except for his increased abdominal girth.  By about 1988 he had a yellow tint to the sclera of his eyes.  The appellant testified that she was a registered nurse and she had mentioned, during the Veteran's service, to a military physician that the yellow tint to the sclera of his eyes was not recorded in his service medical records.  Page 7.  

The appellant submitted another picture, in 1993, of the Veteran when he weighed up to 230 lbs. and his service medical records at that time note that he was described by physicians as being obese.  The appellant was challenging the effective date in 2005 because that was when the Veteran became deathly ill but his obesity had been noted much earlier than that.  Dr. D. H. of Memorial Scripps Hospital in La Jolla, California, had verbally told her that the Veteran had had one of the highest "scores" for a liver transplant of anyone that had ever lived.  When he was hospitalized for his liver transplant in 2005 he had been in renal failure and had to have dialysis.  The appellant did not understand why VA had not conceded a nexus between the Veteran's hepatitis C and his military discharge physical examination at which time he checked a box indicating he had hepatitis and a Navy physician had written on the physical examination report that "no follow-up [was] recommended."  The Veteran had never hidden the fact that he had hepatitis.  Also, the Veteran became aware of the significance of his having hepatitis when he tried to donate blood in 1989 but a nurse had told him he could not, without telling him why.  Page 8.  

The appellant testified that the Veteran had submitted a claim, at a mobile site of the Disabled American Veterans (DAV) in Ridgecrest, California, China Lake in 2001 but she had been informed that the claim had never been received by VA.  When they had followed up on that with DAV, the DAV also said they had no record of such a claim.  The appellant was informed that the effective date for a claim for service connection could not be prior to receipt of the claim unless it was received within the 1st postservice year.  Page 9.  The appellant stated that DAV no longer represented the Veteran.  Page 11.  DAVs authority to represent the Veteran had been rescinded in approximately 2003.  Pages 11 and 12.  

The appellant testified that the Veteran had submitted a claim when being discharged from service.  He had gone to DAV in 1994 but had been told that hepatitis was not a ratable disease.  The appellant disagreed with this, indicating that VA had no legal authority, to maintain that hepatitis was not a ratable disease.  Upon questioning by the DRO, the appellant again stated that the claim had been submitted in 1994 to DAV.  However, the Veteran testified that he had filed a claim with VA because he had "turned over my whole health record" to VA in San Diego.  Page 12.  It was contended that this was "clear and unmistakable error" by VA in not acknowledging the claim in 1994 and in 2001.  Page 13.  

The appellant also testified that the Veteran had been denied Social Security Administration (SSA) disability benefits in 2001 because he was not yet sick enough for such benefits, and re-application for SSA benefits had been made in about 2005.  Page 13.  The Veteran had been treated for hepatitis in 2001 at Branch Medical Clinic, China Lake, where the appellant was the senior nurse.  The Veteran had stopped working in about 2001 or 2002, doing part-time security work, because he kept falling asleep on the job.  At that time the appellant had still been on active duty in the Navy, and the Veteran's medical records would not show that he was unable to work.  Page 14.  

The appellant testified that she believed that the Navy doctors had not known how sick the Veteran was until a liver biopsy in approximately 2001 or 2002.  The Veteran's symptoms during his long latency period had been difficulty staying awake and trouble with his short and long term memory.  All of this had gotten worsened in 2001, but the appellant had seen it developing for a number of years.  Following the liver transplant the Veteran still had problems with short and long term memory.  Page 15.  

The appellant testified that from 2001 to 2005 the Veteran was treated at China Lake.  He had been transferred by a primary care physician at China Lake to a gastroenterologist, Dr. P., who had done a liver biopsy on the Veteran.  After the appellant's discharge from the Navy in 2004 the Veteran's care was transferred to UCLA.  Page 16.  But, the Veteran had only had a work-up at UCLA and the Veteran's care was transferred to Scripps La Jolla in 2004 or 2005.  Pages 17 and 18.  After one or two visits with physicians at Scripps the Veteran became acutely ill.  The Veteran continued to be treated at Scripps La Jolla.  His primary care physician was Dr. K.N. in Murrieta.  Page 18.  

The Veteran and the appellant testified that he had been treated from 1996 to about 1999 at Camp Pendleton.  The Veteran was provided 60 days to submit additional evidence of treatment prior to 2005.  Page 19.  The appellant testified that from 1999 to about 2001 the Veteran had been treated at "Twenty-Nine Palms" by Dr. H., who had indicated that the Veteran was to be just monitored, although the appellant was concerned about the Veteran's elevated liver function tests.  Page 20.   The appellant testified that from 1996 to 2001 the Veteran's symptoms had been a cognitive decline, i.e., impairment of his memory, progressive weakness, nausea, vomiting, and intermittent flu-like symptoms once or twice monthly.  He also had elevated temperatures, up to 102 and 103, abdominal pain, swelling of the legs, a yellow tint of his sclera, and dryness of his skin.  Page 21.  He was first evaluated for cognitive deficits 3 to 6 months after his 2005 liver transplant, and a CT scan of his brain was done.  His condition had progressively worsened from the late 1990s to 2001, and he stopped working in 2001 when he had such fatigue that he could not get out of bed.  Page 22.  

The appellant testified that since the Veteran's 2005 liver transplant he had not regained his weight, having lost 70 to 80 lbs., and he still had fevers, flu-like symptoms, vomiting, and nausea.  Page 23.  The need to establish that a claim for service connection for hepatitis had been filed prior to November 20, 2003, was explained and that only if this was done could any disability rating be established for hepatitis prior to November 20, 2003.  Pages 25 and 26.  

The Veteran testified that when he was discharged from service in 1994 he had turned his whole record over to VA and had claimed service connection for hypertension, and he had been rated on his "glasses" and hypertension, but VA had not adjudicated his claim for his liver.  As to this, the appellant stated that in connection with the Veteran's service discharge he had checked "hepatitis" and thereby admitted having hepatitis.  Pages 28 and 29.  

The Veteran testified that in 1994 he took his medical records and sat down with someone from VA, at a VA center in San Diego, and that person was a "rater" who took the information but had not said anything to the Veteran about following up on his hepatitis.  Pages 30 and 31.  He had not gotten any information with respect to any follow-up or having to file a claim.  The appellant then added that VA had said that hepatitis was not "ratable."  Thus, no one had ever written anything except on the 1994 discharge physical.  Page 32.  

The Veteran testified that he had gone to VA in 1994 "just to check out.  I thought that was part of the procedure" and VA had accepted his claim for hypertension, which had been adjudicated in 1994.  The appellant testified that when the 1994 rating decision was received it had been noted that a claim for hepatitis had not been adjudicated.  When asked if this was brought to the attention of VA the appellant testified that testing for hepatitis C at that time was just becoming reliable and valid.  Page 33.  They had not come back to VA until 2000.  Page 34.  The next time there was interaction with VA was through the DAV mobile representative at Ridgecrest, China Lake.  The appellant testified that she thought that she had submitted a claim with VA for the Veteran when was in the hospital which was sometime after 2001, when SSA denied the claim for SSA disability benefits.  Page 34.  However, they had not gotten a decision on that VA claim.  This was approximately in 2001 or 2002 when the Veteran went to the mobile DAV representative and after not hearing anything for a year they called DAV and were told that DAV had no such records.  After that, a VA claim was not submitted until the Veteran was hospitalized (in 2003).  Page 35.  The appellant further testified that they had followed-up by calling VA in Los Angeles and they were told that no claim had been received, following which in 2003 a formal claim was filed with VA.  Page 36.  

The appellant submitted a notice of an SSA determination which was dated January 23, 2004.  Page 36.  The appellant testified that they had thought that the Veteran's claim was in VA's system after 2001.  Page 37.

At the February 2016 Board videoconference the presiding VLJ noted that the appellant indicated that she was a nurse practitioner.  Page 4.  The appellant testified that the claims for earlier effective dates for hepatitis C and liver cirrhosis were intertwined because the hepatitis C destroyed the Veteran's liver.  When the Veteran had applied for service connection in about 2006 or earlier there had not been an abundant amount of research about hepatitis C.  His claim for an earlier effective date had been denied in 2006.  Page 7.  The Veteran had consistently conveyed to his family and friends that when he got out of the Navy in 1994 that hepatitis was not a ratable condition, and at that time it was not known that he had hepatitis C.  During service, after his needle stick, it had been found that he had hepatitis which was then called "hepatitis non-A, non-B."  In the 1990s hepatitis C was not medically recognized.  There was no standard procedure for VA to assign a rating to hepatitis.  Page 9.   

The Veteran had consistently reported to family and friends that in 1994 he had gone to VA during a transition assistance program and had told the leader of that program that he had hepatitis but he had been told that it was not a ratable condition, and as to this the appellant testified that in the 1990s clinicians had not even known of the existence of hepatitis C.  Hepatitis had been noted on his retirement physical.  Page 9.  He had not had high risk behavior, tattoos, intravenous drug use or abuse of alcohol.  Testing for hepatitis C was not available for military personnel until after the 1990s, and he had not received a test for hepatitis C while on active duty.  In 1987 during service a military physician, Dr. M. D. stated in a medical record that the Veteran should have a hepatitis test as soon as it was available.  Page 10.  Within 48 hours of the Veteran having had the needle stick, the appellant, who was then a nursing student, was called to a Navy clinic in Quantico and given a gamma globulin shot.  The appellant did not know if the RO had had access to her military records or had even considered this.  Page 11.  Subsequently, the CDC had advised that gamma globulin should not be given to a patient that was at risk.  The Veteran did not "receive this test" on active duty and had not received it until long after his military retirement.  Hepatitis C was of insidious onset.  Page 11.  This was shown by the slow progression of hepatitis C in the Veteran many years prior to the destruction of his liver.  In about 1999 or 2000, the appellant had had her children write down when they had noticed that the Veteran was sick.  By 1999, the Veteran could not even stand.  Because hepatitis C is insidious, he had not received monitoring, evaluation or treatment for it.  The appellant testified that because of the Veteran's complaints of urinary frequency and burning, she obtained a urine sample [she did not state when].  Page 12.  Some of his symptoms were recorded in his medical records.  He had some bout of nausea, vomiting, and fatigue.  He also had jaundice which had been noted during his active duty.  She also testified that she had discovered his jaundice in the 1990s, when the sclera of his eyes were yellow, and even his hands were yellow.  Photographs also showed that the sclera of his eyes were yellow.  He also had abdominal pain and a cognitive decline, as well as swelling.  Page 13.  

The appellant testified that during service a physician had informed her that the Veteran had hepatitis.  She had then asked that a full work-up be done.  The Veteran had been sent to Lancaster and had had a liver biopsy.  Page 14.  The appellant submitted documentary evidence from Antelope Valley Hospital.  She testified that the testing had revealed that the Veteran had extreme damage to his liver with portal fibrosis and hardening of the liver leading to micronodular cirrhosis.  Page 14.  A physician had told her that the results indicated that he had one of the worst cases of hepatitis C he had ever seen and had put the Veteran on a liver transplant list, on November 14, 2001.  Page 15.  

Medical authorities had not been familiar with hepatitis C even for a time after the Veteran's military retirement but the Veteran's health had progressively worsened over the years due to hepatitis C.  Page 16.  Not until well after 2003 was VA and other medical providers aware that hepatitis C was a medical problem.  The Veteran had not received proper screening or testing when it became available.  Page 17.  

The Veteran's daughter testified that according to information on the Internet, VA first recognized hepatitis C in 1989 as being due to a virus, and had first started treating hepatitis C from 1989 to 1998.  The Veteran had retired in 1994 but did not have symptoms until 2000.  Page 18.  

The appellant testified that it had been an error by VA health care providers to state that if the Veteran was not service-connected for hepatitis that he could not receive evaluations and treatment for hepatitis.  She also indicated that there was error on the part of health care providers at UCLA because after the Veteran's liver biopsy UCLA never called and 3 years went by.  In 2004 the appellant took the Veteran to Scripps Hospital for treatment and a physician, Dr. H. confirmed that the Veteran had extensive liver damage.  Page 19.  

The appellant testified that it did not seem logical (that a 100 percent rating for hepatitis) that an effective date should be set in December 2005, when the Veteran's condition was so severe as to require a liver transplant because of the progressive nature of hepatitis C.  There had been a misapplication of law by the RO because of not having available information.  Page 22.  

The appellant also suggested that the Veteran developed posttraumatic stress disorder (PTSD) while being treated at Scripps because he was put on a floor or in intensive care where he was close to loud noise but that this should not be done to patients with PTSD because of a startle reflex, and the Veteran became psychotic on three of his admissions, during which he thought he was in a war zone and had visual and auditory hallucinations.  Page 24.  

The appellant testified that she believed that a 100 percent disability rating should be assigned retroactively to the time when the Veteran's condition seriously deteriorated which was in 1998 or 1999.  Page 28.  She testified that a claim for service connection for hepatitis C or liver damage had been filed prior to November 20, 2003 because he had participated in a VA transition assistance program when he retired in 1994 and had spoken to a VA representative, at which time the Veteran had claimed hepatitis, which had been noted on his discharge medical examination.  Page 29.  However, the Veteran also stated that the VA representative he spoke to had informed the Veteran that he could not get anything for that because it was not a ratable condition.  Page 30.  

Following the Board videoconference additional lay statements were received attesting to the Veteran having had symptomatic hepatitis following his discharge from active service.  

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as endocrinopathies, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection requires that there be (1) competent evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) competent evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim is received within 1 year after separation from service, then the effective date shall be the day following separation from active service.  See 38 C.F.R. § 3.400(b)(2).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra. 

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

"[A] reasonably raised claim remains pending until there is an explicit adjudication of the claim or an explicit adjudication of a subsequent 'claim' for the same disability.  See Myers [v. Principi, 16 Vet. App. 228,229 (2002)] and 38 C.P.R. 3.160(c) ... If there is no explicit final denial of the original claim prior to the granting of the subsequent claim, then, as part of his or her appeal of the effective date decision, an appellant can raise the fact that he or she filed the original claim for the same disability at an earlier date than the claim which was subsequently granted."  Ingram v. Nicholson, 20 Vet. App. 156, 164 (2006). 

When VA fai1s to adjudicate a claim, the claim remains pending.  See Fenderson v. West, 12 Vet. App. 119, 132 (1999); Holland (Sterling) v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam order).  Therefore, there is no final adverse RO decision that can be subject to a CUE [clear and unmistakable error which requires reversal of a VA adjudication] attack.  Norris v. West, 12 Vet. App. 413, 422 (1999) (citing Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997)).  

A reasonably-raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)).  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)).  

A decision of the RO is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.l04(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  

To warrant a finding of CUE in a rating decision: (1) either the correct facts, as they were known at that time, were not before the adjudicator, i.e., more than a simple disagreement with how the RO weighed or evaluated the evidence; or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and the sort that, had it not been made, would have "manifestly changed" the outcome of that decision; and (3) a determination that there was CUE must be based on the record and law that existed at the time of that prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

A breach of the duty to assist cannot form the basis for a claim of clear and unmistakable error as such a breach creates only an incomplete, rather than an incorrect, record.  Caffrey v. Brown, 6 Vet. App. 377,384 (1994).  

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the "benefit of the doubt" rule can never be applicable; an error either undebatably exists or there was no error within the meaning of 38 C.F.R. § 3.105(a).  See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

An effective date earlier than November 20, 2003, for the grants of service connection for hepatitis C and cirrhosis of the liver, to include on the basis of CUE

It is argued that because the Veteran was not informed by the military at service discharge that he could file a claim for service connection for disability incurred therein, that the effective date should be August 1, 1994, the day after service discharge on July 31, 1994, and, so, prior to the date of receipt of the November 20, 2003 claim, which in this case was more than one year after service discharge.  

However, the effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (emphasis added); 38 C.F.R. § 3.400(b)(2)(i) (2015) (stating that the effective date for disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later").  As the Court has explained, "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  One exception to this general rule is where an application for disability compensation is received within one year from separation from active service; in this situation, the effective date of an award "shall be" the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

As to an argument for an earlier effective date for granting service connection retroactive to the day after service discharge should be granted, when the initial claim was not received until years thereafter, because a veteran was not informed that he could file a claim for VA disability compensation, under the governing statutory and regulatory provisions, 38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400, the claim-filing date was the earliest permissible effective date for benefits.  Rather, 38 U.S.C.A. § 5101(a) requires the filing of a claim before a veteran will receive benefits, and 38 U.S.C.A. § 5110(a) provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... of compensation ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Id. § 5110(a) (emphasis added).  The relevant implementing regulation states that unless the VA receives a claim within one year after a veteran's separation from service, the effective date for that veteran's receiving disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b) (emphasis added).  

Those provisions leave no room for an effective date before the claim-filing date just because the Veteran was not told that he had the option to file a claim for such benefits when he left active service.  And the Court has previously rejected similar equitable arguments.  See Andrews v. Principi, 351 F.3d 1134 - 38 (Fed.Cir. 2003) (concluding that the government's failure to notify under 38 U.S.C.A. § 7722(b), (c)(1) is not a basis for tolling § 5110(b)(1) and that equitable tolling does not apply to 38 U.S.C.A. § 5110(b)(1); Rodriguez v. West, 189 F.3d 1351, 1354 - 55 Fed.Cir. (1999) (determining that 38 U.S.C.A. §§ 5102, 7722(d) do not "justif[y] ignoring the unequivocal command in 38 U.S.C.A. § 5110(a)); McCay v. Brown, 106 F.3d 1577, 1582 (Fed.Cir. 1997) (holding that equitable tolling does not apply to § 5110(g)).  See Titone v. McDonald, --- Fed. Appx. ---- (20160; 2016 WL 495596; No. 2015-7097 (Fed.Cir. Feb. 9, 2016).  

The Board now explains that an effective date earlier than November 20, 2003, for the award of service connection for hepatitis C and cirrhosis is barred because the Veteran's June 1995 application, did not set forth claims for service connection for hepatitis C or cirrhosis, although he did at that time file for claims for service connection for hypertension, pseudofolliculitis barbae, ichthyosis vulgaris of the legs, and a scar of the parotid area, and a claim for service connection for athlete's feet and fungal infection of the great toenails, and except for the latter those service connection claims were granted by an August 1995 rating decision.  

The appellant has conceded that the Veteran was aware that the August 1995 rating decision did not address either of the claims for service connection, i.e., hepatitis C or cirrhosis of the liver.  The appellant's testimony in this regard did not directly address why the Veteran, if he believed that he had filed a claim for service connection for those disorders, did not initiate an appeal or otherwise contact VA concerning his belief that he was claiming service connection for hepatitis C and liver cirrhosis.  Rather, she observes the STRs references to hepatitis and having discussed filing such claims with a veterans service organization.  As to this, she concedes that this veterans service organization had stated to the Veteran and herself that it had no such records of those putative claims.  She has requested a search of VA records for such a claim but such a search has been negative.  

There is no correspondence between VA and the Veteran prior to the current effective date of November 20, 2003, which can reasonably be construed as a formal or informal claim for compensation because no such correspondence makes any reference to the claimed hepatitis C or liver cirrhosis.  

In written statements and hearing testimony, the appellant has asserted that the effective date for service connection should be the date of the original claim filed in June 1995, or the day after discharge from military service, because the Veteran had continuously had hepatitis C, if not liver cirrhosis, since his military service.  However, even if this is true it does not negate the fact that a claim must be filed in order to receive VA disability compensation benefits.  

Moreover, although the Board does not doubt the testimony of the Veteran, the appellant, and family members, as well as statements from family members, that the Veteran was evaluated and treated for either hepatitis C or liver cirrhosis, or both, prior to the current November 20, 2003, effective date, medical treatment records prior to this effective date do not constitute a claim for benefits.  See Caluza, 7 Vet. App. at 506; Gilbert, 1 Vet. App. at 52; see also Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (stating that "the essential requirements of any claim, whether formal or informal . . . [are] (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing"); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that the "mere presence" of medical evidence is insufficient to establish the intent necessary for an informal claim for VA benefits).  

Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, any records of VA or private treatment for the Veteran's hepatitis C or liver cirrhosis prior to November 20, 2003, cannot constitute a claim for service connection.  

In addition, there is no correspondence from the Veteran, dated prior to November 20, 2003, that could be interpreted as an informal claim for service connection.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Following the 1995 rating decision the claims file contains no communication from the Veteran at any time prior to November 20, 2003, which could reasonable be interpreted by VA as expressing a belief on the part of the Veteran of entitlement to service connection for hepatitis C or cirrhosis of the liver.  While the appellant is competent, as a nurse to attest that the Veteran had and was treated for hepatitis C or complications thereof including of the liver, and to explain the results of her medical research as to the state of knowledge concerning understanding hepatitis C as opposed to other forms of hepatitis and liver complications, this also does not negate the requirement that a claim must be filed.  

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Again, the mere presence of medical evidence in the record does not establish an intent on the part of the veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran.  Id.  

Here, there was no final rating decision prior to the September 2004 rating decision which initially denied service connection for hepatitis C and cirrhosis of the liver (and following the January 2005 NOD to that rating decision a February 2006 rating decision, from which this appeal initiated, granted service connection).  Thus, there is no prior final rating decision which could be vitiated by a finding of clear and unmistakable (CUE) (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE in a prior rating decision which denied service connection for hepatitis C and liver cirrhosis, much less, reflect the type of specificity needed to sufficiently raise such a claim.  Rather, it is essentially argued that there was CUE in failing to adjudicate such claims.  However, as previously discussed, this presumes that there were such claims which were pending and unadjudicated but the Board finds that there were no such claims, for the reasons explained above.  

As to the allegation that the Veteran spoke to a VA employee and relied upon information provided by that employee that hepatitis was not a ratable disease, there is no provision in law for the assignment of an earlier effective date stemming from any such detrimental reliance.  

The Board has carefully and compassionately reviewed the appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the benefit which the appellant seeks is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  See also VAOGCPREC 11-94 

Stated in other terms, the Board cannot provide equitable relief in this case.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that BVA lacks jurisdiction to review Secretary's exercise of 38 U.S.C. § 503(a) equitable-relief discretion).  However, the appellant is free to apply to the VA Secretary for the exercise of his equitable-relief discretionary authority under 38 U.S.C. § 503.  See 38 C.F.R. § 2.7 (2001); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West, 11 Vet. App. 45, 50-51 (1998); Moffit, 10 Vet. App. at 225 (citing, inter alia, Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that section 503(a) authorizes Secretary to grant relief that is equitable in nature as distinct from Secretary's authority, exercised through Board, to determine entitlement to benefits under law))."   See concurring opinion in Brown v. Principi, 16 Vet. App. 487, 489 (2002) (per curiam Order).  



An effective date earlier than December 5, 2005, for the grant of a 100 percent disability rating for hepatitis C

Under DC 7354, nonsymptomatic hepatitis C warrants a noncompensable disability rating.  Id.  A 10 percent disability rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.  Id.  Finally, a maximum schedular 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id. 

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id.; see 38 C.F.R. § 4.14 (2015).  Moreover, an incapacitating episode is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, DC 7354.

The record reflects that separate service connection is in effect for cirrhosis of the liver associated with hepatitis C, status post liver transplant under Diagnostic Code 7312.  In the December 2006 rating decision, the RO's basis for increasing the Veteran's evaluation for hepatitis C under Diagnostic Code 7354, from 10 percent to 100 percent effective December 5, 2005 was stated as follows:  "The current symptoms of this condition as shown in the treatment records and at the VA exam include constant debilitating fatigue, malaise, nausea, vomiting, diarrhea, arthralgia, and right upper quadrant pain, together with loss of appetite and weight loss in excess of 25 percent over six months.  The condition causes incapacitation in excess of 30 days per year.  This level of symptoms is considered completely debilitating and warrants an evaluation as 100 percent disabling.  The effective date is 12-05-05, the date you entered the hospital for your liver transplant, because the symptoms reached this level at that time and have not substantially and consistently improved since the transplant."  In the November 2008 supplemental statement of the case, the RO's basis for increasing the Veteran's evaluation prior to December 5, 2005 from 10 percent to 20 percent was stated as follows:  "The evidence of record on this date showed complaints of generalized malaise, diarrhea/constipation, umbilical pain and chronic fatigue since the medication regime was terminated.  These symptoms more closely approximate the higher evaluation of 20 percent. . . . 
The evidence of record prior to December 5, 2005 did not show any incapacitating episodes."  Based on a review of the medical and lay evidence of record, however, the Board is not persuaded that the Veteran's symptoms prior to December 5, 2005 were substantially different from symptoms experienced during the period beginning December 5, 2005.  The lay statements regarding the severity of the Veteran's symptoms are consistent with the medical evidence.  The Veteran was placed on a liver transplant list in November 2001.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more nearly approximated near-constant debilitating symptoms of hepatitis C prior to December 5, 2005.  Accordingly, the Veteran is entitled to an earlier effective date of November 20, 2003 for his 100 percent evaluation for hepatitis C. 


ORDER

An effective date earlier than November 20, 2003, for the grants of service connection for hepatitis C and cirrhosis of the liver, to include on the basis of CUE, is denied.  

An earlier effective date of November 20, 2003 for the 100 percent evaluation for service connected hepatitis C is granted. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


